Case 2:87-cr-80933-SFC-SDP ECF No. 1649, PageID.1846 Filed 04/15/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 United States of America,

        Plaintiff,

 v.                                            Criminal Case No. 87-80933

 Larry Marlowe Chambers,                       Sean F. Cox
                                               United States District Court Judge
       Defendant.
 ________________________________/

                          OPINION GRANTING, IN PART,
                  DEFENDANT’S MOTION FOR SENTENCE REDUCTION

        This matter recently came before this Court on Defendant’s “Motion For Imposition Of A

 Reduced Sentence Pursuant To Section 404 Of The First Step Act.” Thereafter, this Court ruled

 that to the extent that motion seeks a sentence reduction for Defendant’s continuous criminal

 enterprise conviction, that portion of the motion is denied because the Court concludes that

 conviction is beyond the reach of the First Step Act. For the reasons set forth below, however,

 the Court shall GRANT Defendant’s Motion for Sentence Reduction to the extent that this Court

 rules that Chambers is entitled to be re-sentenced as to Count 6. Having undertaken a renewed

 consideration of the § 3553 factors, this Court shall reduce Chambers’s sentence on Count 6 to

 405 months of imprisonment. An appropriate order reflecting that shall be issued forthwith.

                                          BACKGROUND

        In this criminal action, Defendant Larry Marlowe Chambers (“Chambers”) was

 “convicted of conspiracy to distribute controlled substances, possessing cocaine base with intent

 to distribute, using or carrying a firearm during and in relation to a drug trafficking crime,

 income tax evasion, and engaging in a continuous criminal enterprise (CCE).” United States v.
Case 2:87-cr-80933-SFC-SDP ECF No. 1649, PageID.1847 Filed 04/15/21 Page 2 of 9




 Chambers, 1996 WL 603663 at * 1 (6th Cir. 1996).

        The presentence report prepared for the district court (the Honorable Richard F.

 Suhrheinrich) indicates that Chambers was responsible for one kilogram of base cocaine and five

 kilograms of cocaine (see presentence report at paragraph 18) and determined that the base

 offense level was 36. (Id. at 25). Chambers was found to be an organizer and/or leader of the

 criminal activity and the offense level was increased by four (§3B1.1a)) for a total offense level

 of 40. Chambers was placed in criminal history category VI and his guidelines range was 360

 months to life.

        In March of 1989, Chambers was sentenced by the Honorable Richard E. Suhrheinrich to

 a term of life in prison and five years of supervised release. Chambers filed a direct appeal.

        The United States Court of Appeals for the Sixth Circuit “remanded Chambers’s case to

 the district court for vacation of either the conspiracy or the CCE conviction and for

 resentencing.” United States v. Chambers, 1996 WL 603663 at * 1 (6th Cir. 1996). Following

 remand, the action was reassigned1 to the Honorable Gerald E. Rosen.

        “On December 9, 1992, the district court vacated Chambers’s conspiracy conviction.”

 Id. at *1. Judge Rosen resentenced Chambers to a term of life on Count 6 (Possession with

 Intent to Distribute In Excess of 50 Grams Of Cocaine Base) and Count 15 (Continuing Criminal

 Enterprise), a consecutive five years of imprisonment on Count 9 (Possession of a Firearm in the

 Course of a Dangerous Felony), and a concurrent two years of imprisonment on Count 12.

 (12/9/92 Amended Judgment).



        1
         The case was reassigned because Judge Suhrheinrich’s service as a district court judge
 ended in 1990, when he became a Sixth Circuit judge.

                                                  2
Case 2:87-cr-80933-SFC-SDP ECF No. 1649, PageID.1848 Filed 04/15/21 Page 3 of 9




        That “sentence was affirmed on appeal in an unpublished opinion that also denied

 Chambers’s motion to vacate his sentence filed under § 2255.” United States v. Chambers, 1996

 WL 603663 at * 1 (6th Cir. 1996) (citing United States v. Chambers, Nos. 93-1011, etc., 1994

 WL 12649 (6th Cir. Jan 19, 1994)).

        Chambers then filed a motion seeking to reduce his sentence. Following a hearing at

 which Chambers was represented by appointed counsel, Judge Rosen denied Chambers’s

 motion. Chambers’s appealed and the Sixth Circuit affirmed the district court’s ruling that

 Chambers was ineligible for a sentence reduction under § 3582(c)(2) based upon Amendment

 706, stating:

        Upon review, we conclude that the district court properly denied Chambers’s
        motion to reduce his sentence because he was not eligible for a sentence reduction
        under § 3582(c)(2). Although Chambers was convicted of an offense involving
        cocaine base, the record indicates that his sentence was derived from his
        continuing criminal enterprise conviction and its corresponding sentencing
        guideline, rather than the quantity of cocaine based involved in his offense.
        Consequently, Amendment 706 does not apply to Chambers’s base offense level
        computation, sentencing guidelines range, or ultimate sentence, see Johnson, 569
        F.3d at 625, and he was not eligible for a sentence reduction under § 3582(c)(2).
        See USSG § 1B1.10(a)(2).

 (See ECF No. 1542).

        On May 14, 2019, Chambers filed a pro se “Motion For Imposition Of A Reduced

 Sentence Pursuant To Section 404 Of The First Step Act.” (ECF No. 1614).2 The Government

 filed a brief in opposition to this motion.

        On April 24, 2020, Chambers filed a pro se motion for compassionate release. (ECF No.



        2
          The next day, Chambers’s criminal case was reassigned from Judge Rosen (who retired)
 to the undersigned.


                                                 3
Case 2:87-cr-80933-SFC-SDP ECF No. 1649, PageID.1849 Filed 04/15/21 Page 4 of 9




 1615). The Government filed a brief in opposition to this motion.

        On June 4, 2020, this Court issued an Order denying Chambers’s motion for

 compassionate release without prejudice, because Chambers had not shown that he had

 exhausted his administrative remedies. (ECF No. 1621). This Court ruled that Chambers “may

 file a new motion for compassionate release (1) after he properly submits a compassionate

 release request with his warden and fully exhausts his administrative rights to appeal an adverse

 decision, or (2) 30 days after his warden receives his compassionate release request.” (Id. at 2-

 3).

        On August 28, 2020, Chambers filed another pro se “Motion For Imposition Of A

 Reduced Sentence Pursuant To Section 404 Of The First Step Act.” (ECF No. 1629). Because

 this motion is duplicative of Chambers’s May 14, 2019 motion, this Court did not order the

 Government to file a response to this motion.

        On January 7, 2021, counsel entered an appearance on behalf of Chambers. As of that

 date, only Chambers’s First Step Motion (filed as ECF Nos. 1614 & 1629) was pending before

 this Court and it had been fully briefed.

        On January 8, 2021, this Court issued a Memorandum Opinion (ECF No. 1632) ruling as

 follows as:

                As explained above, to the extent that Chambers’s Motion to Reduce
        Sentence seeks a sentence reduction for his continuous criminal enterprise
        conviction, that portion of the motion is DENIED because the Court concludes
        that conviction is beyond the reach of the First Step Act.
                Because it is undisputed that Chambers is eligible for sentence reduction
        concerning another conviction, and given the circumstances presented and
        defense counsel’s recent appearance, the Court ORDERS that the parties shall
        appear for a Status Conference in this matter, to be held via Zoom, on January 27,
        2021 at 2:00 p.m.
                IT IS SO ORDERED.

                                                  4
Case 2:87-cr-80933-SFC-SDP ECF No. 1649, PageID.1850 Filed 04/15/21 Page 5 of 9




 (Id. at 7).

         This Court held a Status Conference on January 27, 2021, at which time counsel for

 Chambers advised that he planned to file two motions on behalf of Chambers.

         Thereafter, on February 11, 2021, counsel for Chambers filed: 1) a “Motion To

 Reconsider Limitation On Resentencing Under Section 404 Of The First Step Act” (ECF No.

 1634); and 2) a “Motion To Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A).” (ECF No.

 1635). This Court denied both of those motions in an Opinion and Order issued on February 23,

 2021. (ECF No. 1642). The Court declined to revisit its prior ruling that Chambers’s sentence

 for his continuous criminal enterprise conviction is beyond the reach of the First Step Act. In

 doing so, the Court noted that even if it had discretion to modify Chamber’s sentence as to that

 conviction, it would decline to do so. The Court also denied Chambers’s motion to

 compassionate release, noting that a life sentence was warranted as to Chambers’s continuous

 criminal enterprise conviction and still is, and that Chambers was not entitled to the

 extraordinary remedy of compassionate release. This Court noted, however, that it is undisputed

 that Chambers is entitled to be re-sentenced as to Count 6.

         Thereafter, counsel for the parties advised the Court that neither party disputes the

 probation department’s calculation of a guidelines range of 324 to 405 months of imprisonment.

 The parties do disagree as to whether the § 3553 factors favor reducing Chambers’s life sentence

 on Count 6, with the defense seeking a reduction on Count 6 to a sentence within the guidelines

 and the Government opposing any reduction. Neither party believed that further briefing was

 necessary, because they had already briefed these issues, and deferred to the Court’s discretion

 as to whether a hearing would be beneficial. (See Ex. A).


                                                  5
Case 2:87-cr-80933-SFC-SDP ECF No. 1649, PageID.1851 Filed 04/15/21 Page 6 of 9




        This Court concludes that an additional hearing is not necessary and the Court will set

 forth its ruling as to Chambers’s request for a sentence reduction as to Count 6 in this Opinion

 and a subsequent order.

                                             ANALYSIS

        Under the statutory regime in place when Chambers was sentenced, crack cocaine

 offenses were treated more harshly than powder cocaine offenses. In 2010, Congress addressed

 this sentencing disparity by enacting the Fair Sentencing Act of 2010. “The provisions of the

 Fair Sentencing Act, however, were not made retroactive by Congress,” so Chambers’s sentence

 remained the same.” United States v. Foreman, 958 F.3d 506, 509 (6th Cir. 2020).

        “That changed in 2018 when Congress enacted the First Step Act. Pub L. No. 115-391,

 132 Stat. 5194. Under Section 404(b) of the First Step Act, a defendant who committed a

 ‘covered offense’ may move his sentencing court to ‘impose a reduced sentence as if sections 2

 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense was

 committed.’” Foreman, 958 F.3d at 509. “A ‘covered offense,’ in turn, is defined as a ‘violation

 of Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of

 the Fair Sentencing Act . . . [and] that was committed before August 3, 2010.’: First Step Act §

 404(a).” Id. “Nothing in section 404, however, ‘require[s] a court to reduce’ the sentence of an

 eligible defendant. Id. § 404(c). The effect fo the First Step Act, then, is to allow – but not

 require – district courts to retroactively apply the Fair Sentencing Act to eligible defendants.”

 Id.

 In other words, “the choice of whether to grant such relief” to an eligible defendant is left to the

 district court’s “sound discretion.” Id.


                                                   6
Case 2:87-cr-80933-SFC-SDP ECF No. 1649, PageID.1852 Filed 04/15/21 Page 7 of 9




         Here, Chambers has moved to reduce his sentence under the First Step Act because he

 was convicted of a “covered offense.” Chambers is correct that his possession-with-intent

 conviction is a covered offense under the First Step Act.

         It is undisputed that Chambers is eligible for a sentence reduction as to his possession-

 with-intent conviction (Count 6).

         The Sixth Circuit has ruled that a defendant who is eligible for relief under the First Step

 Act is not entitled to a “plenary resentencing” or a “de novo resentencing hearing.” Foreman,

 supra, at 510; United States v. Boulding, 960 F.3d 774, 782-83 (6th Cir. 2020). But district

 courts may consider post-sentencing conduct and “are empowered to provide process and to

 consider resentencing factors as they see fit.” United States v. Boulding, 960 F.3d at 782-83. In

 Boulding, the Sixth Circuit explained:

         While a district court has discretion to consider all relevant factors and has wide
         latitude to provide the process it deems appropriate, the language of § 404 and our
         cases that interpret it, stand for the proposition that the necessary review – at a
         minimum – includes an accurate calculation of the amended guidelines range at
         the time of resentencing and thorough renewed consideration of the § 3553(a)
         factors. In light of this authority, we hold that an opportunity to present
         objections, subject to reasonableness review on appeal, is part and parcel of the
         process due to an eligible defendant. Whether such an opportunity takes the form
         of a written presentation or an oral argument is a case-specific decision within the
         scope of the district court’s discretion.

 Id. at 783-84.

         Moreover, a district court “must provide a reasoned explanation . . . sufficiently

 thorough to permit meaningful appellate review.’” United States v. Boyd, __ F. App’x __, 2020

 WL 6747454 at * (6th Cir. Nov. 17, 2020) (citation omitted). “Crucially, though,” the Sixth has

 also stated that:

         “[t]he appropriateness of brevity or length, conciseness or detail, when to write,

                                                   7
Case 2:87-cr-80933-SFC-SDP ECF No. 1649, PageID.1853 Filed 04/15/21 Page 8 of 9




        what to say, depends upon circumstances[.]” United States v. Lakento Smith, 958
        F.3d 494, 500 (6th Cir. 2020) (first alteration in original) (quoting Chavez-Meza
        v. United States, __ U.S. __, 138 S.Ct. 1959, 1964, 201 L.Ed.2d 359 (2018). And
        what is true for all sentencing applies with “extra force in First Step Act cases,”
        namely, that “a district court need not ‘engage in a ritualistic incantation’ of every
        § 3553(a) factor or ‘make specific findings related to each of the factors.” United
        States v. Barber, 966 F.3d 435, 438 (6th Cir. 2020) (quoting United States v.
        Bolds, 511 F.3d 568, 580 (6th Cir. 2007)); see also Ware, 964 F.3d at 487.

 Boyd, supra.

        Both parties agree with the probation department that the applicable guidelines range for

 Count 6 is 324 to 405 months of imprisonment. The sentence previously imposed for Count 6 –

 a life sentence – would represent a substantial upward variance.

        Upon examining Chambers’s guidelines range, having undertaken a renewed

 consideration of the § 3553(a) factors, and in light of Chambers’s post-sentencing conduct, this

 Court concludes an upward variance is not warranted. This Court concludes that a sentence of

 405 months of imprisonment on Count 6 is sufficient, but not greater than necessary, to comply

 with the purposes set forth in the sentencing statute.

        The nature and circumstances of Defendant’s offense (Count 6, Possession with Intent to

 Distribute In Excess of 50 Grams Of Cocaine Base) are serious and warrant a significant

 sentence. A lengthy sentence is needed to show the seriousness of the crime, to deter the

 defendant and others generally, and to protect the public.

        Chambers had an extensive criminal history prior to the offenses at issue in this case, and

 it includes violence. His criminal convictions began at age eighteen and continued throughout

 his adult life. They have included robbery, assault with intent to kill, multiple burglary and

 grand larceny convictions, theft of government property, escape from lawful confinement, arson,

 and drug offenses. As such, Chambers was sentenced as a career offender in this case.

                                                   8
Case 2:87-cr-80933-SFC-SDP ECF No. 1649, PageID.1854 Filed 04/15/21 Page 9 of 9




         Chambers spent much of his adult life incarcerated and has no verifiable employment

 history for the intervals during which he was not incarcerated.

         Chambers has been in custody since 1987 and is now seventy-one years old. To date, he

 has served more than thirty-three years. During his incarceration, he has amassed 616 hours of

 educational and vocational accomplishments and he earned his G.E.D. on June 1, 1991. That

 behavior is commendable.

         While incarcerated for the offenses in this case, Chambers has had significant periods of

 time during which he has remained discipline-free, including a fifteen-year period without any

 discipline.

         In sum, although a significant sentence is still warranted as to Count 6, this Court

 concludes that an upward variance to a life sentence on Count 6 is no longer warranted. The

 Court will sentence Defendant to a term of 405 months of imprisonment on Count 6, a term at

 the top of the guidelines. That sentence is sufficient, but not greater than necessary, to comply

 with the purposes set forth in the sentencing statute and recognizes Chambers’s efforts at

 rehabilitation.

                                          CONCLUSION

         For the reasons set forth above, Defendant’s Motion for Sentence Reduction is granted,

 to the extent that this Court rules that Chambers is entitled to be re-sentenced as to Count 6 and

 this Court shall reduce Chambers’s sentence on Count 6 to 405 months of imprisonment. An

 appropriate order reflecting that shall be issued forthwith. All other aspects of Chambers’s

 sentence remain.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

 Dated: April 15, 2021

                                                  9
